200 F.3d 499 (7th Cir. 1999)
United States of America, Plaintiff-Appellant,v.Brian K. McMutuary and Dante A. Grier, Defendants-Appellants.
No. 98-1150, 98-1151
United States Court of Appeals, Seventh Circuit
July 20, 1999

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 97 CR 25--Elaine E. Bucklo, Judge.
Before Fiarchild, Manion, Kanne, Circuit Judges.

ORDER

1
The petition for rehearing in the above-entitled case is GRANTED, the opinion entered on May 5, 1999 is VACATED, and the appeal is restored to the calendar for oral reargument at a date and time to be announced.